                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA FOR                  *
THE USE AND BENEFIT OF REGAN
TILE, INC., d/b/a MASTER CRAFT                *
FLOORING,
                                              *
        Plaintiff,
                                              *
vs.                                                       CASE NO. 4:19-CV-83 (CDL)
                                              *
CAROTHERS CONSTRUCTION, INC.
and LIBERTY MUTUAL INSURANCE                  *
COMPANY,
                                              *
        Defendants.
                                              *

                                       O R D E R

        Regan    Tile,     Inc.   d/b/a       Master      Craft   Flooring     (“Master

Craft”)     brought        this   Miller       Act       action   against     Carothers

Construction, Inc. and its payment bond surety, Liberty Mutual

Insurance Company.            The action is based on work that Master

Craft    performed       under    a    subcontract        with    Carothers    at     Fort

Benning,        Georgia.      Presently           pending    before   the     Court     is

Carothers’s       “Motion    to   Enforce         Arbitration     Rights,     Stay,   and

Transfer” (ECF No. 13), which Liberty Mutual joined (ECF No.

16).     Master Craft did not file a response to the motion.                            As

discussed in more detail below, the motion is granted, and this

action    is     transferred      to    the       U.S.    District    Court    for     the

Southern District of Mississippi, Jackson Division.
      Defendants argue that Carothers and Master Craft agreed to

arbitrate    any    disputes       arising     out     of     the    subcontract        in

Jackson, Mississippi.            Defendants further argue that Carothers

is entitled to an order compelling arbitration but that the U.S.

District Court for the Southern District of Mississippi—and not

this Court—must issue such an order.                   The Federal Arbitration

Act   (“FAA”)      provides      that    written      agreements          to   arbitrate

disputes    arising       out     of    transactions         involving         interstate

commerce    are    “valid,      irrevocable,     and       enforceable,        save   upon

such grounds as exist at law or in equity for the revocation of

any contract.”           9 U.S.C. § 2.         Under the FAA, if a suit is

brought     in    federal       court    “upon       any     issue    referable         to

arbitration under an agreement in writing for such arbitration,”

then the court must stay the action pending arbitration upon

application of one of the parties and “upon being satisfied that

the issue involved in such suit or proceeding is referable to

arbitration under such an agreement.” 9 U.S.C. § 3.                              The FAA

provides    that     a    court    may    direct       parties       to    proceed      to

arbitration in accordance with the terms of their agreement,

though such an order must be entered in the jurisdiction where

the arbitration will be heard.                See 9 U.S.C. § 4 (stating that

arbitration proceedings “shall be within the district in which

the petition for an order directing such arbitration is filed”).

9 U.S.C. § 4.


                                          2
      Here, there is no dispute that Master Craft’s claims arise

out of a contract involving interstate commerce.                   There is also

no dispute that Master Craft and Carothers agreed in writing to

arbitrate all disputes arising out of the subcontract.                           The

subcontract states: “Except as otherwise specifically provided

therein, all claims, disputes, and other matters in controversy

between the Contractor [Carothers] and the Subcontractor [Master

Craft] arising out of or relating to this Subcontract shall be

decided by binding arbitration in accordance with the current

and   applicable     Construction    Industry       Rules     of   the    American

Arbitration    Association,    unless         the   parties    both      agree   to

different rules and procedures.”              Compl. Ex. 1, Subcontract § 19

(Jan. 27, 2015), ECF No. 1-4.         Master Craft did not point to any

exception that applies here, so the Court is satisfied that

Master Craft and Carothers agreed in writing to arbitrate their

disputes arising out of or related to the subcontract.

      The subcontract further states that “[t]he locale for any

arbitration or litigation involving the Subcontractor [Master

Craft]   and   the     Contractor     [Carothers]       shall      be     Jackson,

Mississippi, unless the Contractor agrees to designate another

locale to facilitate joinder of parties, to consolidate claims,

or for any other reason.”           Id.       Master Craft does not dispute

that it agreed to arbitration in Jackson, Mississippi.                      Master

Craft also does not argue that Carothers agreed to designate the


                                          3
Middle District of Georgia as a locale for arbitration.                   And,

Master   Craft   did   not      file   a     response   in   opposition     to

Carothers’s motion to transfer.              Because an order compelling

arbitration must be entered where the arbitration will be heard,

the Court hereby transfers this action to the U.S. District

Court    for   the   Southern     District      of   Mississippi,   Jackson

Division.

     IT IS SO ORDERED, this 24th day of July, 2019.

                                           s/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                       4
